308 N.Y. 930 (1955)
Samuel G. Nicholas, Appellant,
v.
New York State Electric & Gas Corporation, Respondent, et al., Defendant.
New York State Electric & Gas Corporation, Third-Party Plaintiff-Appellant,
v.
Michael Mathews et al., Individually and as Copartners Formerly Doing Business under the Name of Mathews & Kanelos Co., Third-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Argued February 21, 1955.
Decided April 21, 1955
Michael Catalano for appellant.
Hugh McM. Russ, Robert S. Lesher and T. Kayler Jenkins for respondent and third-party plaintiff-appellant.
Robert D. Fernbach and Bernard Katzen for third-party defendants-respondents.
Concur: DESMOND, DYE, FULD and VAN VOORHIS, JJ. Dissent: CONWAY, Ch. J., FROESSEL and BURKE, JJ.
Judgment affirmed, with separate bills of costs to the defendant-respondent and the third-party defendants-respondents. No opinion.
CONWAY, Ch. J., FROESSEL and BURKE, JJ., dissent and vote to reverse upon the ground that as to the defendant New York State Electric & Gas Corporation and as to the third-party defendants Michael Mathews and Gust G. Kanelos there were questions of fact presented requiring the consideration of a jury.